Title: To George Washington from the New York Committee of Safety, 22 January 1777
From: New York Committee of Safety
To: Washington, George



Sir:
State of New York. Fishkill Jany 22d 1777.

Mr Duer with several other Members of Convention is now attending the Army raised within this State on a Secret Expedition, projected by this Convention with a View to cooperate with your Excellency, or at least to create a Diversion in your favor. For this Reason your Excellency’s Letter of the 14th Instant to that Gentleman has been laid before the Committee of Safety. Anxious for the public Good, they have long viewed the Want of Cloathing for the Army as a very capital Misfortune. Unhappily deprived of all our Sea Ports, the Means of Importation are totally cut off from this State; and we have in vain endeavored to procure a supply from Congress and our Sister States. As a part of the continental Bounty, the Recruits are importunate, and express the utmost Discontent that their Cloathing is withheld. A Spirit of Desertion is already prevailing and the recruiting Service which in the beginning was extremely Succesful, now meets with Discouragement. Perplexed with this Difficulty, it was with the utmost Satisfaction we learn’t that a quantity of Cloathing for the continental Troops was stored at this Place. They arrived at Peeks Kill about a Month ago, remained there several Days; were then sent to Fishkill Landing about 20 Miles North of Peeks Kill, stored a Week and then transported by

Land to this Town Six Miles East of the Landing, and stored here several Days without any Effort to have them made into Cloaths, or according to our Information any Attempt to forward them to your Excellency; add to this that the Assistant Qr Master General, Mr Hugh’s informed one of the Members, that part of those Goods, were to be left here for the continental Troops within this State. From all these Circumstances Convention were led to conclude that there could be no Impropriety in applying them accordingly. It is true that the Storekeeper was not inclined to deliver them without your Excellency’s Direction, tho’ he finally consented on the Importunity of the Committee of Convention appointed to procure Cloathing for the continental Troops in this Department. These are the Facts, and if we have erred it was from an Anxiety to promote the public Service, which was and still is suffering for want of a compliance with the Encouragement which Congress have engaged to the new Levies. You may be assured, Sir, that nothing is further from our Wishes than to interfere in the military Line, or abridge your Excellency’s unquestionable Province; on the contrary we lament it as a Misfortune that from your late necessary Retreat and remote Situation, so great a Share of the military Operations in this Quarter is cast upon us, and that we are compelled to turn our Attention to Matters out of the Line of the civil Power, and solely resting with your Excellency.
The Request communicated to Mr Duer for forwarding such of the Goods as have not been delivered to continental Recruits shall be instantly complied with.
Permit us to assure your Excellency that there is not the least Reason for apprehending that any Stores or Goods passing thro’ this State will be detained. The Respect we have always shewn and sincerely feel for your Person and Office, our uniform and chearful Compliance with all your Requisitions, our Zeal for the common Cause, and the great and continued Exertions of this State for it’s Success, ought we flatter ourselves to secure us from such Suspicion. In the Instance of which your Excellency complains, we conceived we were serving the Public; tho we were sensible, that in that, as well as many other Respects, we were acting out of our proper Sphere. It is out of our Power to Cloathe the quota of Levies of this State; our Militia, constantly employed in the field, are drawn from their ordinary Business; the Inhabitants themselves are destitute. We have few Manufacturers and Cloth of every kind is scarce and dear beyond Description. We have informed the Congress of our Inability as well as the Quarter Mr General—We have no Answer or Aid from either: but assure ourselves that when your Excellency’s arduous Situation, shall permit, these Circumstances which give us unspeakable Distress, will claim your Attention.

The first New York Battalion commanded by Colo. Van Schaick and recruited to about 400 Men is already marched to garrison Fort George or Ticonderoga for the Safety of which against a Winter Campaign, we are not without strong Apprehension, as the Troops stationed at those important Fortresses march off immediately on the Expiration of the Term of their Enlistment.
Had this State been incumbred with raising only the five Battalions assigned for it’s Quota, we flatter ourselves, that under every Difficulty our Engagement to Congress wou’d soon have been complied with: But besides the Battalions under our immediate Direction; Colo. Hazen, Colo. James Livingston, and even Colo. Warner and numbers of their Officers are recruiting within a State, already deprived of a great Part of its Territory. I have the Honor to be Sir with the highest Respect Your Excellency’s most Obedient and very humble Servant

By Order
James Livingston Chairman

